DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/08/2021 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 7/08/2021.  Claims 1 and 10 are amended, claims 14-22 are new, and claims 1, 10-11, and 14-22 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2015/0362724 to Ikegama et al. (hereinafter Ikegama; cited by Applicant) in view of US Pat. 9,910,269 to van Lierop et al. (hereinafter Lierop).
Regarding claim 1, Ikegama discloses a movable reflective device (Fig. 16) comprising: a fixed frame (outer frame 101, Fig. 16), the fixed frame having a flat plate-like shape (Fig. 16); 23 and Fe12, Fig. 16) that connects a second end of the first arm starting end to a second end of the first arm terminating end (Fig. 16), the first arm relay being formed in a zigzag by alternately connecting a first arm connector extending along the second direction and a first arm extension extending parallel to the first arm starting end and on which the piezoelectric element is formed (Fig. 16), the first arm terminating end includes: a first 
Ikegama discloses the claimed invention as cited above though does not explicitly disclose, in whole: the first arm terminating end includes: a first portion on which the first piezoelectric element is formed, the first portion having a thickness that is less than a thickness of the rocker such that the first portion deflects by the expansion and contraction of the first piezoelectric element to cause the rocker to rock, and a second portion that has a thickness greater than the thickness of the first portion and connects the first portion to the rocker.
Lierop discloses the first arm terminating end includes: a first portion (cantilever beams 72 and actuators 80 and other mechanically flexible elements, Figs. 2-3) on which the first piezoelectric element is formed (col. 11, ll. 35-59), the first portion having a thickness that is less than a thickness of the rocker such that the first portion deflects by the expansion and contraction of the first piezoelectric element to cause the rocker to rock (Fig. 3D), and a second portion that has a thickness greater than the thickness of the first portion and connects the first portion to the rocker (Figs. 3D).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide thicker portions of elements as taught by Lierop with the system as disclosed by Ikegama.  The motivation would have been to mitigate deformations of the mirror (col. 3, ln. 61-col. 4, ln. 2).
Regarding claim 11, Ikegama discloses a weight is attached to the rocker (frames 2 and 3, and mirror 1 have mass and thus anticipate “attached” weight to the rocker, as claimed, Fig. 16).  The claim does not narrowly specify a means for attachment that structurally distinguishes over the weight of the prior art structure.
Regarding claim 14, Ikegama is not relied upon to teach the first and second portions.

Regarding claim 15, Lierop discloses the thickness of the second portion is the same as the thickness of the rocker (Fig. 2 & 3D).
Regarding claims 16, 17, and 18, Ikegama discloses the rocker includes a movable frame (inner frame 3, Fig. 16) comprising a flat plate-like shape (Fig. 16), the movable frame being connected to the first actuator (104a connected via inner coupling 3c, Fig. 16) and disposed within the fixed frame such that a gap exists between the movable frame and the fixed frame (Fig. 16), a mirror surface (mirror 1, Fig. 16) having a flat plate-like shape, the mirror surface including a reflective surface (mirror 1, Fig. 16) and being disposed within the movable frame such that a gap exists between the mirror surface and the movable frame, and a second actuator (inner PZ actuators 4a and 4b, Fig. 16) that connects the movable frame to the mirror surface, the second actuator being a pair of flexible members on which a piezoelectric element (Fig. 16; [0089]-[0098]), configured to be capable of expansion and contraction, is formed at a portion extending along the first direction or a portion extending along the second direction (x-axis or y-axis, Fig. 16), each of the members being disposed on each side in the first direction of the rocker (Fig. 16), the second actuator being deformed by the expansion and contraction of the piezoelectric element, thereby causing the mirror surface to rock with respect to the movable frame around a second rotational axis that intersects the first rotational axis (x-axis, Fig. 16), the second actuator includes: a second arm starting end (PZ actuator 4a-3s, Fig. 16) on which the piezoelectric element is formed, a first end (end of 4a-3s most proximal to frame 2, Fig. 16) of the second arm starting end being connected to an inner side of the movable frame (frame 2, Fig. 16), the second arm starting end extending in a straight line, along the second direction through the gap between the movable frame and the mirror surface (Fig. 16), from the first end to beyond a middle point of an outer side of the mirror surface, a second arm terminating end 
The Fig. 16 embodiment disclosed by Ikegama relied upon above to evidence near anticipation of the claimed invention does not disclose a direction from the first end toward the second end of the second arm starting end are opposite with respect to a rotational direction about an axis passing through the center of the mirror surface and extending in a normal direction of the reflective layer.
Ikegama does disclose that the geometric symmetry of the actuators as having first ends and second ends extending in the same and in opposite directions are known alternatives (see Fig. 6 and Fig. 8).  The Fig. 6 embodiment shows actuator anchor points on the fixed frame as providing starting ends of first and second actuator arms in the same direction.  The Fig. 8 
As recognized by Ikegama the two symmetrical embodiments were known and recognized amongst finite solutions to mounting the actuator arms to a fixed frame in order to achieve two dimensional scanning and beam control.  This amounts to an invention that would have been obvious to try with a reasonable expectation of success.


Claims 10 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2015/0362724 to Ikegama et al. (hereinafter Ikegama; cited by Applicant) in view of US Pat. No. 8,817,351 to Koyama et al. (hereinafter Koyama)
Regarding claims 10 and 22, Ikegama discloses a movable reflective device (Fig. 16) comprising: a fixed frame (outer frame 101, Fig. 16), the fixed frame having a flat plate-like shape (Fig. 16); a rocker (frame 3 and structure within frame 3, Fig. 16) that includes a reflective surface (mirror 1, Fig. 16), the rocker being disposed within the fixed frame such that a gap exists between the rocker and the fixed frame (Fig. 16), a mirror surface (mirror 1, Fig. 16) being formed on a first side of rocker; and a first actuator (piezoelectric actuators 104a and 104b and folded portions Fe and Ff, Fig. 16) that connects the fixed frame to the rocker, the first actuator being a pair of flexible members on which a piezoelectric element (piezoelectric actuators 104a and 104b, Fig. 16), configured to be capable of expansion and contraction, is formed at a portion extending along a first direction or a portion extending along a second direction that intersects the first direction (y-direction, Fig. 16), each of the pair of members being disposed on each side in the second direction of the rocker (y-axis, Fig. 16), the first actuator being deformed by the expansion and contraction of the piezoelectric element (abstract & [0089]-[0098]), thereby causing the rocker to rock with respect to the fixed frame around a first rotational axis 23 and Fe12, Fig. 16) that connects a second end of the first arm starting end to a second end of the first arm terminating end (Fig. 16), the first arm relay being formed in a zigzag by alternately connecting a first arm connector extending along the second direction and a first arm extension extending parallel to the first arm starting end and on which the piezoelectric element is formed (Fig. 16); wherein the rocker includes a movable frame (inner frame 3, Fig. 16) comprising a flat plate-like shape (Fig. 16), the movable frame being connected to the first actuator (104a connected via inner coupling 3c, Fig. 16) and disposed within the fixed frame such that a gap exists between the movable frame and the fixed frame (Fig. 16), a mirror surface (mirror 1, Fig. 16) having a flat plate-like shape, the mirror surface including a reflective surface (mirror 1, Fig. 16) and being disposed within the movable frame such that a gap exists between the mirror surface and the movable frame, and a second actuator (inner PZ actuators 4a and 4b, Fig. 16) that connects the movable frame to the mirror surface, the second actuator being a pair of flexible members on which a piezoelectric element (Fig. 16; [0089]-[0098]), configured to be capable of expansion and contraction, is formed at a portion extending along the first direction or a portion extending along the second direction (x-axis or y-axis, Fig. 16), each of the members being disposed on each side in the first direction of the rocker (Fig. 16), the second actuator being deformed by the expansion and contraction of 
Ikegama discloses the claimed invention as cited above though does not explicitly disclose: a first detection electrode, provided at a portion where the first actuator connects to the fixed frame, that detects displacement of the first actuators and a second detection electrode, provided at a portion where the second actuators connects to the movable frame, that detects displacement of the second actuator
Koyama discloses a first detection electrode (the piezoelectric sensors 6a and 6b), provided at a portion where the first actuator connects to the fixed frame (“the piezoelectric sensors 6a and 6b are provided on the fixed frame 4 in the vicinity of the outer piezoelectric actuators 5a and 5b”; Fig. 1), that detects displacement of the first actuators and a second detection electrode (“two piezoelectric sensors 6a and 6b are provided; however, only one piezoelectric sensor, or three or more piezoelectric sensors can be provided on the fixed frame”), provided at a portion where the second actuators connects to the movable frame, that detects displacement of the second actuator (“the piezoelectric sensors 6a and 6b can be provided on other portions of the fixed frame 4, for example, portions in the vicinity of the inner piezoelectric actuators 3a and 3b”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to displacement sensors to measure first and second actuator as taught by Koyama with the system as disclosed by Ikegama.  The motivation would have been to not only measure displacement of actuators for the purpose of providing feedback and refined beam control, but to move sensors nearer to respective actuators to improve sensing signals (col. 9, ll. 17-27). 
Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests the claimed thicknesses of the second arm terminating end.  It should be noted that Examiner interprets the “mirror surface” unconventionally in light of the Specifications, as the originally filed drawings and corresponding written disclosure clearly redefines “surface” as including a substantially planar three-dimensional volume. 

Response to Arguments
Applicant’s arguments with respect to claim 1 and dependents thereof have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/08/2021 have been fully considered but they are not persuasive.
On pages 12-14 of the Response, Applicant argues that the combination of Ikegama and Koyama fail to teach the amended claim directly after clarifying detection electrode is provided at the connecting portion “at which stress applied thereon is maximized”.  In limiting the detection electrode, Claim 10 recites “provided at a portion where the first actuator connects to the fixed frame, that detects displacement of the first actuator”.  The Koyama detection electrode is provided at a portion where the first actuator connects to the fixed frame.  The claimed invention does not require the “[connection] portion” to have a particular dimensional extent nor to be particularly geometrically related to any structural feature of the invention 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872